Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102/103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 is/are rejected under 35 U.S.C. 102/103 as being anticipated or unpatentable over Li US 20190045348 in view of Dankberg US 20180227043

1. A method of establishing one or more links for an integrated access and backhaul for a network, the network including a non-terrestrial node and a terrestrial node (Li: fig. 2, unit 200), the method comprising: 
determining, by one [[or more processors]] of the non-terrestrial node, a plurality of links to form with a number of nodes in the network (Li: fig. 7, At block 730, the transmitting aircraft 705 may select a set of aircraft from a plurality of connected aircraft to communicate with…); 
(Li: [0173-0187] fig. 2, unit 200; 7, unit 700); 
determining, by the one or more processors, a plurality of routing paths for backhaul between the non-terrestrial node to a central server (Li: [0173-0187] fig. 2, 7, unit 730-740 - The transmitting aircraft 705 may identify an available bandwidth of each of the established wireless communication links of the plurality of connected aircraft…); 
providing, by the one or more processors, instructions for backhaul between the non-terrestrial node and the central server using the plurality of routing paths(Li: [0185-0189] fig. 7, unit 730-760 - At block 740, the transmitting aircraft 705 may identify a first set of critical flight information to transmit to one or more receiving aircraft 710.); and 
transmitting, by the one or more processors, a first set of data to backhaul via a first routing path of the plurality of routing paths and a second set of data to backhaul via a second routing path of the plurality of routing paths (Li: [0188-0189] fig. 7 - At block 745, the transmitting aircraft 705 may divide the first set of critical flight information into portions to be transmitted to multiple receiving aircraft 710).
Dankberg further teaches one or more processors (Dankberg: fig. 2, unit 200, fig. 4, unit 400, fig.7A-7C) in order to configure each pathway to be a forward-channel pathway or a return-channel pathway in each of a number of timeslots according to a pathway configuration schedule
Thus, it would have been obvious to one ordinary skill in the art before the effective of the filing date to include the above recite limitation into Li’s invention in order to configure each pathway to be a forward-channel pathway or a return-channel pathway in each of a number of timeslots according to a pathway configuration schedule, as taught by Dankberg.

2. The method of claim 1, wherein the determining of the plurality of links includes detecting a plurality of nodes in range of the non-terrestrial node; and wherein the number of nodes in the network is two or more of the detected plurality of nodes (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0182]).

3. The method of claim 1, wherein the determining of the plurality of links includes receiving an indication of an estimated or actual amount of data for transmission through the network via the non-terrestrial node; and wherein the plurality of links has a combined bandwidth greater than the estimated or actual amount of data (Li: fig. 7, 23, unit 720-760 [0180-0182]).

4. The method of claim 1, wherein the determining of the plurality of routing paths for backhaul is based on a topology of the network given a current position of the non-terrestrial node of the network (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0182]).

5. The method of claim 1, wherein the determining of the plurality of routing paths for backhaul includes estimating a capacity of each routing path of the plurality of routing paths (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0182]).

6. The method of claim 1, further comprising determining, by the one or more processors, the first set of data to be an amount of data within a capacity of the first routing path and the second set of data to be an amount of data within a capacity of the second routing path (Li: fig. 2-4, 6, 7, 23, unit 720-760 [0180-0189]).


Claims 14-20 cancelled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415